Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments with respect to claim have been considered but are moot because the new ground of rejection does not rely on the specific combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-5, 7-12, 14-19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kadiri et al. (US 20170075988 A1) in view of  Avci et al. (US 20160036689 A1) in view of Ritchie et al. (US 20180337967 A1).

Claim 1.	Kadiri teaches a method, by one or more processors, for managing communications comprising:
receiving communication content from an individual; (FIG. 3, step 301, ¶0044, receiving a user query from a user) 
selecting at least one communication channel of the plurality of communication channels to which to send the communication content; (FIG. 3, step 305, ¶0022, routing the user query to a query domain resource 105, FIG. 1, wherein the query domain resource comprises a communication channel) and
generating a notification of the at least one selected communication channel. (¶0029, generating query response data received from the selected query domain resources) 
However Kadiri does not explicitly teach, responsive to receiving the communication content, predicting, according to information from at least one data source associated with a plurality of communication channels, an expected response time for each of the plurality of communication channels prior to sending the communication content.
Kadiri further does not explicitly teach wherein selecting at least one communication channel is based on the communication content and the expected response time, wherein the at least one communication channel is selected from those of the plurality of communication channels having the expected response time below a predetermined threshold; and wherein the notification includes the expected response time for each of the at least one selected communication channel.
From a related technology, Avici teaches responsive to receiving content, (FIG. 2, ¶0039, upon receiving content) predicting, according to information from at least one data source associated with a plurality of communication channels, an expected response time for each of the plurality of communication channels (FIG. 2, steps 208, 210 and 212, ¶0039, calculating a response time for each of a plurality of communication flows based on information identified at step 206 from content management unit, 106, FIG. 1, associated with the existing flows, Examiner notes that a calculated response time is a predicted response time, prior to sending the communication content; (FIG. 2, step 218, ¶0039, wherein the calculation occurs prior to sending the content)
selecting at least one communication channel of the plurality of communication channels to which to send the communication content based on the communication content and the expected response time, (FIG. 2, step 214, ¶0039, selecting the communication channel based on the expected response time, which is based on the content) wherein the at least one communication channel is selected from those of the plurality of communication channels having the expected response time below a predetermined threshold. (¶0041, wherein the flow is selected according to Minimum Response Time Policy, and wherein the selected flow has an expected response time below a predetermined threshold of an estimated completion time for all content transfers).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kadiri to incorporate the methods for reducing response time as described in Avci in order to pair the efficiency gained from Kadiri’s techniques for resolving users queries (Kadiri, ¶0005) along with Avci’s techniques for improving completion time. (Avci, ¶0004)
However Kadiri in view of Avici does not explicitly teach wherein the notification includes the expected response time for each of the at least one selected communication channel.
From a related technology, Ritchie teaches generating a notification of at least one selected communication channel, wherein the notification includes an expected response time for each of the at least one selected communication channel. (FIG. 7B, ¶0048, an initial response including an estimated response or wait time 404 for a selected communication channel 403)
It would be obvious to one of ordinary skill in the art before the expected filing date of the claimed invention to further modify the information-centric network described in Kadiri in view of 

Claim 2.    	Kadiri in view of Avci and Ritchie teaches Claim 1, but does not explicitly teach wherein the selecting of the at least one communication channel is performed utilizing a cognitive analysis of the at least one data source associated with the plurality of communication channels. 
From a related technology, Kadiri teaches wherein the selecting of the at least one communication channel is performed utilizing a cognitive analysis of the at least one data source associated with the plurality of communication channels. (Kadiri, FIG. 3, step 309, ¶0048, selecting a query domain resources based on the user intent; FIG. 2B, ¶0036, wherein user intent is performed by using cognitive computing techniques)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the selection method utilized in Avci further to perform a cognitive analysis as performed in Kadiri in order to accurately identify the content object for transmission, and subsequently the expected response time and the best channel for transmission.

Claim 3.    	Avci in view of Ritchie teaches Claim 1, but does not explicitly teach wherein the communication content includes a query. 
From a related technology, Kadiri teaches wherein the communication content includes a query. (Kadiri, FIG. 3, step 301, receiving user queries) 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the content information utilized to determine the content object for transmission in Avci utilizing the user query system of Kadiri in order to improve usability by allowing for a broader identification of content by users. 

Claim 4.    	Kadiri in view of Avci and Ritchie teaches Claim 1 and further teaches a plurality of communication channels are associated with another individual or a group of other individuals, (Ritchie, FIG. 3, ¶0032, wherein a plurality of messaging changes are each associated with a business, a business being another individual or group of individuals) and wherein at least one data source associated with the plurality of communication channels (Ritchie, FIG. 3, Business Messaging Registration Database) includes at least one of previous communications sent between the individual and each of the plurality of communication channels, a profile associated with each of the plurality of communication channels, (Ritchie, FIG. 4, “Fields for Registration”, ¶0042, various data sets used during registration, comprising a profile associated with the business) and a status associated with each of the plurality of communication channels. (Ritchie, FIG. 4, “Limitations on amount of concurrent or new messaging sessions for organization or business”, ¶0042, wherein the limitations of the messaging sessions comprises a status of the sessions)

Claim 5.	Kadiri in view of Avci and Ritchie teaches Claim 1 and further teaches providing the notification of the at least one selected communication channel to the individual. (FIG. 7B, ¶0048, an initial response including an estimated response or wait time 404 for a selected communication channel 403)

Claims 8 and 11-12 are taught by Kadiri in view of Avci and Ritchie as described for Claims 1, 4-5 respectively.
Claims 9-10 and 14 are taught by Avci in view of Ritchie and Kadiri as described for Claims 2-3 and 7 respectively.


Claim 7.    	Avci in view of Ritchie teaches Claim 1 and further teaches wherein each of the plurality of communication channels utilizes at least one of text messaging, email, a messaging application, and a social media platform.
From a related technology, Kadiri teaches wherein each of the plurality of communication channels utilizes at least one of text messaging, email, a messaging application, and a social media platform. (Kadiri, FIG. 2A, ¶0027, wherein the query domain resources utilizes emails, short/text messages, and ¶0022, social media interactions) 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the means of transmission in Avci to utilize various types communication channels often used by users as disclosed in Kadiri in order improve user experience by utilizing already commonly used channels for communicating the content. 

Claims 15 and 18-19 are taught by Kadiri in view of Avci and Ritchie as described for Claims 1, 4-5 respectively.
Claims 16-17 and 21 are taught by Avci in view of Ritchie and Kadiri as described for Claims 2-3 and 7 respectively.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Myer et al. (US 20190102781 A1) – FIG. 6, ¶0039, Identifying ART Expected Response times based on conversation identifiers
Zhang et al. (US 20170295121 A1) – FIG. 3B, ¶0071, Estimating a typical reply time for a given business’s communication channel

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER PALACA CADORNA whose telephone number is (571)270-0584.  The examiner can normally be reached on M-F 10:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER P CADORNA/Examiner, Art Unit 2442                                                                                                                                                                                                        

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442